              Case 3:19-cv-05822-WHA Document 414 Filed 12/04/20 Page 1 of 2




 1   Daniel B. Asimow (SBN 165661)
     ARNOLD & PORTER KAYE SCHOLER LLP
 2   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111-4024
 3   Telephone: 415.471.3100
     Facsimile: 415.471.3400
 4   daniel.asimow@arnoldporter.com
 5   Laura S. Shores (appearance pro hac vice)
     ARNOLD & PORTER KAYE SCHOLER LLP
 6   601 Massachusetts Avenue. NW
     Washington, D.C. 20001-3743
 7
     Telephone: 202.942.5000
 8   Facsimile: 202.942.5999
     laura.shores@arnoldporter.com
 9
     Saul P. Morgenstern (NDCA Bar No. 1790823)
10   Jennifer B. Patterson (appearance pro hac vice)
     ARNOLD & PORTER KAYE SCHOLER LLP
11   250 West 55th Street
     New York, NY 10019
12   Telephone: 212.836.8000
     Facsimile: 212.836.8689
13   saul.morgenstern@arnoldporter.com
     jennifer.patterson@arnoldporter.com
14
     David R. Marriott (NDCA Bar No. 2682565)
15   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
16   New York, New York 10019
     Telephone: 212.474.1000
17
     Facsimile: 212.474.3700
18   Email: dmarriott@cravath.com

19   Counsel for Bausch Health Companies Inc.,
     Salix Pharmaceuticals, Ltd., Salix Pharmaceuticals, Inc.
20   and Santarus, Inc.
21                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
22
      IN RE GLUMETZA ANTITRUST                         Case No. 3:19-cv-05822-WHA
23    LITIGATION
                                                       NOTICE OF APPEARANCE OF
24                                                     COUNSEL
      This Document Relates To:
25
      All Actions
26

27

28
             Case 3:19-cv-05822-WHA Document 414 Filed 12/04/20 Page 2 of 2




 1

 2   TO THE COURT, ALL PARTIES, AND ALL COUNSEL OF RECORD:
 3          PLEASE TAKE NOTICE that David R. Marriott of Cravath, Swaine & Moore LLP hereby
 4   enters his appearance as additional counsel of record in this action for Bausch Health Companies
 5
     Inc., Salix Pharmaceuticals, Ltd., Salix Pharmaceuticals, Inc. and Santarus, Inc. Mr. Marriott’s
 6
     contact information is a follows:
 7
                                    David R. Marriott (NDCA Bar No. 2682565)
 8                                  CRAVATH, SWAINE & MOORE LLP
                                    825 Eighth Avenue
 9                                  New York, New York 10019
                                    Telephone: 212.474.1000
10
                                    Facsimile: 212.474.3700
11                                  Email: dmarriott@cravath.com

12   Dated: December 4, 2020                           CRAVATH, SWAINE & MOORE LLP,

13                                                     /s/ David R. Marriott

14                                                     David R. Marriott

15                                                     Counsel for Defendants Bausch Health
                                                       Companies Inc., Salix Pharmaceuticals,
16                                                     Ltd., Salix Pharmaceuticals, Inc.
                                                       and Santarus, Inc.
17

18

19

20

21

22

23

24

25

26

27

28
                                                2                   CASE NO. 3:19-cv-05822-WHA
                                                                      NOTICE OF APPEARANCE
